         Case 7:17-cr-00419-KMK Document 139 Filed 10/24/18 Page 1 of 2
                                          U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York

                                                      United States District Courthouse
                                                      300 Quarropas Street
                                                      White Plains, New York 10601


                                                      October 24, 2018

BY ECF

The Honorable Kenneth M. Karas
United States District Judge
Southern District of New York
300 Quarropas Street
White Plains, New York 10601

       Re:       United States v. Leibys Mercedes,
                 S2 17 Cr. 419 (KMK)

Dear Judge Karas:

       The Government respectfully submits this letter to supplement its motion to preclude cross-
examination of certain law enforcement witnesses related to certain issues. (Docket Entry 132, 12–
18). On October 18, 2018, at a pre-trial conference, the Court asked the Government to provide
additional details about disciplinary proceedings involving Yonkers Detective Robert McLaughlin
and NYPD Sergeant Michael Wren. (10/18/18 Tr. 84–85).1

            Detective McLaughlin. The Yonkers Police Department’s Internal Affairs
             Division (“IAD”) investigated administrative complaints regarding three arrests
             involving Detective McLaughlin:

                Detective McLaughlin helped execute an arrest as the backup officer. The
                 arrestee claimed the arresting officers used excessive force. IAD
                 interviewed Detective McLaughlin regarding the conduct of the primary
                 arresting officers.

                Detective McLaughlin executed an arrest. The arrestee claimed Detective
                 McLaughlin used excessive force.




1
 The Court also asked for additional information about NYPD Detective John Soto. Detective
Soto is currently on vacation, and so was unavailable to talk to the Government. The Government
will provide the requested information before calling Detective Soto to the stand.
             Case 7:17-cr-00419-KMK Document 139 Filed 10/24/18 Page 2 of 2
    Hon. Kenneth M. Karas
    October 24, 2018
    Page 2 of 2

                 Detective McLaughlin helped execute an arrest. The arrestee claimed the
                  arresting officers used excessive force.2

              The IAD found all three of these administrative complaints to be
              unsubstantiated.

             Sergeant Wren. The NYPD’s Civilian Complaint Review Board (the
              “CCRB”) asked questions of Sergeant Wren regarding a claim of excessive
              force. Sergeant Wren does not remember if the claim related to himself or to
              other officers. However, in any event, no CCRB complaint was substantiated
              against Sergeant Wren.

       For the reasons set forth in the Government’s motion, there is no legal basis for Mercedes
to cross-examine Detective McLaughlin or Sergeant Wren about these unsubstantiated
administrative complaints—which all involve allegations of excessive force, and not dishonesty—
and the Court should preclude any such cross-examination.

         Please do not hesitate to contact us with any questions or concerns.


                                                      Respectfully submitted,

                                                      GEOFFREY S. BERMAN
                                                      United States Attorney

                                               by:    /s Samuel L. Raymond
                                                      Samuel L. Raymond
                                                      Daniel Loss
                                                      Michael D. Maimin
                                                      Assistant United States Attorneys
                                                      (914) 993-1946 / 1924 / 1952

cc: Chukwuemeka Nwokoro, Esq. (by electronic mail)




2
  The arrestee also sued the arresting officers, including Detective McLaughlin, and the city of
Yonkers. The case was settled without an admission or finding of liability. (Docket Entry 132
at 13). The Court discussed the admissibility of cross-examination about this case. (10/18/18
Tr. 80–84).
